DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/22/2020 and 11/10/2020 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims do not fall within at least one of the four categories of patent eligible subject matter because “a computer program” is software per se, and thus is not directed to patentable subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura et al. (US 2018/0101842 A1, hereinafter “Ventura”) in view of the NPL by Liang et al. (“ProvChain: A Blockchain-Based Data Provenance Architecture in Cloud Environment with Enhanced Privacy and Availability”, hereinafter “Liang”).

Regarding claim 1, Ventura teaches
A data control system, comprising: 
a plurality of data control devices, wherein: 
each data control device is associated with a group within an enterprise [Ventura, ¶ 0063, user accounts being accessed by computing entities or groups associated with an organization/company]; and 
each data control device comprises a memory operable to store a data control ledger that comprises a status log configured to store current status information for a plurality of user accounts [Ventura, ¶¶ 0107 & 0108, user directory activity ledger (status log) with corresponding public keys which identifies user accounts and linked information about the accounts], wherein the current status information comprises a plurality of account identifiers that are each linked to a current status for a user account [Ventura, ¶¶ 0107 & 0108, user directory activity ledger (status log) with corresponding public keys which identifies user accounts and linked information about the accounts]; and 
a reconciliation device comprising: 
a network interface configured to: communicate with the plurality of data control devices; and communicate with a provisioning service device [Ventura, ¶ 0052, communications interfaces for communicating with various computing entities], wherein the provisioning service device is configured to modify a user account [Ventura, ¶ 0061, a computing entity (provisioning device) configured to modify a user account through user actions for creating new user accounts, request data access to be granted for a user account, etc.]; and 
a processor operably coupled to the network interface, configured to: 
receive account status information from the provisioning service device [Ventura, ¶¶ 0075, 0076 & 0107, receiving FSM record and/or message set which includes account identifier for the user account and information/data], wherein the account status information comprises: an account identifier for a user account [Ventura, ¶¶ 0075, 0076 & 0107, receiving FSM record and/or message set which includes account identifier for the user account and information/data]; and a first current status for the user account [Ventura, ¶ 0072, the record fields comprise and event field for identifying the event and/or event type, one or more domain object fields identifying one or more domain objects and/or a current state corresponding to each of the identified domain objects]; 
send a query to the plurality of data control devices using the account identifier to determine current status information for the user account from the status logs of the plurality of data control devices [Ventura, ¶¶ 0067, 0090, 0107, 0130, retrieving the status of new inbound events related to updates to the user account based on account identifier and corresponding event records stored in the user directory activity ledger], wherein the current status information comprises a current status for the user account from the status log of each data control device from among the plurality of data control devices [Ventura, ¶¶ 0067, 0090, 0107, 0130, retrieving the status of new inbound events related to updates to the user account based on account identifier and corresponding event records stored in the user directory activity ledger]; 
compare the first current status for the user account from the provisioning service device to the current status information for the user account from the status logs of the plurality of data control devices [Ventura, ¶¶ 0067, 0094, 0097, 0112 & 0118, updating the account represented by the user directory activity ledger with the update information, based on the outcome of the matching engine to update the mismatching information with the current update request]; 
determine the first current status for the user account from the provisioning service device does not match a second current status of the user account from a status log of a first data control device from among the plurality of data control devices [Ventura, ¶¶ 0067, 0094, 0097, 0112 & 0118, updating the account represented by the user directory activity ledger with the update information, based on the outcome of the matching engine to update the mismatching information with the current update request]; and 
update one of the status log of the first data control device and the provisioning service device in response to determining that the first current status for the user account from the provisioning service device does not match the second current status of the user account from that status log of the first data control device [Ventura, ¶¶ 0067, 0094, 0097, 0112 & 0118, updating the account represented by the user directory activity ledger with the update information, based on the outcome of the matching engine to update the mismatching information with the current update request].

	Ventura does not explicitly teach a plurality of data control devices and a reconciliation device.

	However, Liang teaches a plurality of data control devices and a reconciliation device [Liang, Figure 1, illustrating a blockchain network (nodes of data control devices) and a provenance auditor, respectively.  Liang’s page 469, section II(A), first paragraph teaches that the provenance data provides the history of the origins of all changes to a data object list of components that have either forwarded or processed the object and users who have viewed and/or modified the object and has enhanced requirements for assurance].

	Ventura and Liang are analogous art because they are in the same field of endeavor, blockchain networks.  It would have been obvious to one of ordinary skill in the art to combine the system of Ventura with the consolidated device role architecture of Liang to achieve the predictable result of a dedicated node/server for the function of auditing and storing provenance data for the distributed ledger network.

	Regarding claim 2, the combination of Ventura and Liang teaches the system of claim 1, wherein updating one of the status log of the first data control device and the provisioning service device comprises: 
determining to update the status log of the first data control device [Ventura, ¶ 0112, identifying the update which incorporates the process of identifying the difference between the current status for the user account from the provisioning service device and the current status in the status log, and a command to update the user information which updates the information/data of the user account accordingly]; 
identifying a difference between the first current status for the user account from the provisioning service device and the second current status of the user account from the status log of the first data control device [Ventura, ¶ 0112]; 
determining modification instructions for modifying the second current status of the user account from the status log of the first data control device based on the identified difference [Ventura, ¶ 0112]; 
generating a service request that comprises the account identifier for the user account and the modification instructions [Ventura, ¶ 0112]; and 
sending the service request to the first data control device to update the status log of the first data control device [Ventura, ¶ 0112].

Regarding claim 3, the combination of Ventura and Liang teaches the system of claim 2, wherein: 
the first data control device further comprises: 
a service request log configured to store information associated with received service requests for modifying user accounts [Ventura, ¶¶ 0074-0076, submitting FSM record or message posted into a FSM record block; FSM record and/or message may correspond to the creation of a new user account, the granting of permission to a particular set of data to a user account]; and 
an event log configured to store processing status information for service requests [Ventura, ¶¶ 0071 & 0074-0076, FSM record blocks have a common structure that is used for storing FSM records and/or messages correspond to application activity events, business activity events, use account events; FSM record and/or message comprises event information/data (e.g., one or more of an event field, time and date fields, and/or other fields comprising information/data corresponding to the event) and domain object information/data (e.g., one or more domain object fields) comprising a status of each of the identified domain objects as a result of the event]; 
the first data control device is configured to: 
receive the service request [Ventura, ¶ 0091, event logged by an FSM record stored in a block of the distributed ledger]; 
add an entry in the service request log in response to receiving the service request, wherein the entry in the service request log comprises information from the service request [Ventura, ¶ 0091]; 
add an entry in the event log in response to receiving the service request, wherein the entry in the event log indicates that the service request that was received [Ventura, ¶ 0091]; and 
add an entry in the event log after processing the service request [Ventura, ¶ 0091].

Regarding claim 4, the combination of Ventura and Liang teaches the system of claim 1, wherein updating one of the status log of the first data control device and the provisioning service device comprises: 
determining to update the provisioning service device [Ventura, ¶ 0112, identifying the update which incorporates the process of identifying the difference between the current status for the user account from the provisioning service device and the current status in the status log, and a command to update the user information which updates the information/data of the user account accordingly]; 
identifying a difference between the first current status for the user account from the provisioning service device and the second current status of the user account from the status log of the first data control device [Ventura, ¶ 0112]; 
determining service instructions that identify actions for the provisioning service device to perform on the user account [Ventura, ¶ 0112]; 
generating a service request that comprises the account identifier for the user account and the service instructions [Ventura, ¶ 0112]; and 
sending the service instructions to the provisioning service device [Ventura, ¶ 0112].

Regarding claim 5, the combination of Ventura and Liang teaches the system of claim 1, wherein determining the first current status for the user account from the provisioning service device does not match the second current status of the user account from the status log of the first data control device comprises: 
identifying a first set of account settings based on the first current status for the user account from the provisioning service device [Ventura, ¶¶ 0067, 0094, 0097, 0112 & 0118, updating the account represented by the user directory activity ledger with the update information, based on the outcome of the matching engine to update the mismatching information with the current update request]; 
identifying a second set of account settings based on the second current status of the user account from the status log of the first data control device [Ventura, ¶¶ 0067, 0094, 0097, 0112 & 0118]; and 
determining that the first set of account settings are different from the second set of account settings [Ventura, ¶¶ 0067, 0094, 0097, 0112 & 0118].

Regarding claim 7, the combination of Ventura and Liang teaches the system of claim 1, wherein determining the first current status for the user account from the provisioning service device does not match the second current status of the user account from the status log of the first data control device comprises: 
identifying a first set of accounts based on the first current status for the user account from the provisioning service device [Ventura, ¶¶ 0067, 0094, 0097, 0112 & 0118, updating the account represented by the user directory activity ledger with the update information, based on the outcome of the matching engine to update the mismatching information with the current update request]; 
identifying a second set of accounts based on the second current status of the user account from the status log of the first data control device [Ventura, ¶¶ 0067, 0094, 0097, 0112 & 0118]; and 
determining that the first set of accounts is different from the second set of accounts [Ventura, ¶¶ 0067, 0094, 0097, 0112 & 0118].

	Claims 8-12 & 14 recite limitations similar to those recited in claims 1-5 & 7, respectively, and are rejected for the same reasons discussed above.

	Claims 15-20 recite limitations similar to those recited in claims 1-5 & 7, respectively, and are rejected for the same reasons discussed above.

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura in view of Liang, and further in view of Wilson, Jr. et al. (US 2017/0103391 A1, hereinafter “Wilson”).

Regarding claim 6, the combination of Ventura and Liang teaches the system of claim 1, wherein determining the first current status for the user account from the provisioning service device does not match the second current status of the user account from the status log of the first data control device comprises: 
identifying a first account balance based on the first current status for the user account from the provisioning service device [Wilson, ¶ 0085, the two states of a particular account balance do not match after two trade transaction from logs indicating the mismatch trades]; 
identifying a second account balance based on the second current status of the user account from the status log of the first data control device [Wilson, ¶ 0085]; and 
determining that the first account balance is different from the second account balance [Wilson, ¶ 0085].

	Ventura, Liang, and Wilson are analogous art because they are in the same field of endeavor, blockchain networks.  It would have been obvious to one of ordinary skill in the art to modify the combination of Ventura and Liang with correction techniques taught in Wilson to settle or correct bad transaction due to unauthorized users.  See Wilson paragraph [0084].

	Claim 13 recites limitations similar to those recited in claim 6, and is rejected for the same reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/06/2022